Bell, J.
In this case, the defendant in the court below, was served by publication, and the proceedings in the case, upon the prayer of the plaintiff below for alimony, and the final trial, were ex parte. There is no statement of the facts, upon which the final decree was rendered, incorporated into the decree itself, or preserved as a part of the record. The judgment of the court below must, therefore, be reversed, upon the authority of the case of McFadden v. Lockhart, 7 Texas Rep. 573, and other decisions of this court.
It is not our purpose, in reversing the final judgment of the court below, to affect the proceedings of the court below, ordering the sale of land, for the purpose of raising money for the support of the plaintiff, in the court below; which said proceedings, were prior to final judgment. The present judgment of this court, will only extend to the reversal of the final judgment of the court below, and the cause will be remanded for such action in the premises as the court below, and the parties, may deem proper. Judgment of the court below reversed and cause remanded.
Reversed and remanded.